 

IN THE UNITED sTATEs DISTRICT coURT m 29 ma
FoR THE DIsTRICT oF MoNTANA

C|erk, U S Dlstrict Court

BILLINGS DIVISION Distrlcé‘(")'l Montana
1 lngs
UNITED STATES OF AMERICA, Cause No. CR 00-054-BLG-SPW
CV l6-180-BLG-SPW
Plaintiff/Respondent,
vs. ORDER DENYING § 2255
MOTION AND GRANTING
WAYNE BLUEFORD, CERTIFICATE OF
APPEALABILITY
Defendant/Movant.

 

 

Defendant Blueford filed a motion under 28 U.S.C. § 2255 seeking relief
based on Johnson v. United States, _ U.S. _, 135 S. Ct. 2251 (2015). On
September 12, 2018, the Court of Appeals held that such motions are untimely
until the Supreme Court extends Johnson to other contexts. See United States v.
Blackstone, 903 F.3d 1020, 1023 (9th Cir. Sept. 12, 2018).

Blueford was sentenced as a career offender under the mandatory guideline
sentencing regime. He argues that Blackstone was wrongly decided but
acknowledges this Court cannot rule on that basis. Disposition of his motion is
controlled by Blacksz‘one.

“The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applican .” Rule ll(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). The Court previously found that, under the applicable precedents, he
did. See Order (Doc. 79) at 14. Where a claim is dismissed on procedural
grounds, the court must also decide whether “jurists of reason would find it
debatable whether the district court was correct in its procedural ruling.” Gonzalez
v. Thaler, 565 U.S. 134, 140-41 (2012).

Blackstone rejects Blueford’s claim that he was deprived of a constitutional
right and also imposes a time bar. In the Seventh Circuit, however, Blueford
would likely prevail on the timeliness issue. See Cross v. United States, 892 F.3d
288, 293-94 (7th Cir. 2018). In addition, Ninth Circuit precedent predating
Booker v. United States, 543 U.S. 220 (2005), held that the United States
Sentencing Guidelines were open to constitutional due process challenges See,
e.g., United States v. Johnson, 130 F.3d 1352, 1354 (9th Cir. 1997). Reasonable
jurists could disagree With this Court’s disposition of the case. A certificate of
appealability is granted on the issues of (l) whether Blueford was arbitrarily

sentenced as a career offender and (2) whether his § 2255 motion is time-barred.

Accordingly, IT IS HEREBY ORDERED:
l. Blueford’s motion to vacate, set aside, or correct his sentence under 28
U.S.C. § 2255 (Doc. 128) is DISM]SSED WITH PREJUDICE as time-barred.

2. A certificate of appealability is GRANTED on the issues of (1) whether
2

Blueford was arbitrarily sentenced as a career offender and (2) whether his § 2255
motion is time-barred. The clerk shall immediately process the appeal if Blueford
files a notice of appeal.

3. The clerk shall ensure that all pending motions in this case and in CV 16-
l80-BLG-SPW are terminated and shall close the civil file by entering judgment in
favor of the United States and against Blueford.

~f£_,
DATED this §§ day of October, 2018.

AMM. z adams

Susan P. Watters
United States District Court

